Exhibit 10.3

ALNYLAM PHARMACEUTICALS, INC.

Restricted Stock Agreement

 

Name of Participant:   Number of shares of restricted common stock awarded:  
Grant Date:  

Alnylam Pharmaceuticals, Inc. (the “Company”) has selected you to receive the
restricted stock award described above, which is subject to the provisions of
the Company’s Amended and Restated 2009 Stock Incentive Plan (the “Plan”) and
the terms and conditions contained in this Restricted Stock Agreement.
Electronic acceptance of this Agreement pursuant to the Company’s instructions
(including through an online acceptance process) is acceptable. Please confirm
your acceptance of this restricted stock award and of the terms and conditions
of this Agreement by signing a copy of this Agreement where indicated below.

 

ALNYLAM PHARMACEUTICALS, INC. By:

 

[insert name and title]

 

Accepted and Agreed:  

 

[insert name of Participant]



--------------------------------------------------------------------------------

ALNYLAM PHARMACEUTICALS, INC.

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Participant, as set forth on
the cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Participant, effective as of the
Grant Date (as set forth on the cover page of this Agreement), in consideration
of employment services rendered and to be rendered by the Participant to the
Company.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Participant. Following the vesting of any
Restricted Shares pursuant to Section 2 below, the Company shall, if requested
by the Participant, issue and deliver to the Participant a certificate
representing the vested Restricted Shares. The Participant agrees that the
Restricted Shares shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

2. Vesting.

(a) Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule: [        ]% of the total number of Restricted Shares shall vest on the
first anniversary of the Grant Date and [        ]% of the total number of
Restricted Shares shall vest at the end of each successive [        ] period
following the first anniversary of the Grant Date, through and including the
[        ] anniversary of the Grant Date. Any fractional number of Restricted
Shares resulting from the application of the foregoing percentages shall be
rounded down to the nearest whole number of Restricted Shares.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective (i) immediately prior to a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan), and (ii) immediately upon the Participant’s death if the
Participant dies while in employment or service with the Company.

3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

In the event that the Participant ceases to be employed by, a director of, or a
consultant or advisor to the Company for any reason or no reason, with or
without cause, all of the Restricted Shares that are unvested as of the time of
such termination from the Company, as well as any Accrued Dividends (as defined
below) declared by the Company with respect to such unvested Restricted Shares,
shall be forfeited immediately and automatically to the Company, without the
payment of any consideration to the Participant, effective as of such
termination of employment. The Participant hereby authorizes the Company to take
any actions necessary or appropriate to



--------------------------------------------------------------------------------

cancel any certificate(s) representing forfeited Restricted Shares and transfer
ownership of such forfeited Restricted Shares to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Participant
shall promptly execute and deliver the same to the Company. The Participant
shall have no further rights with respect to any Restricted Shares, or any
Accrued Dividends with respect to such Restricted Shares, that are so forfeited.
If the Participant is employed by a subsidiary of the Company, any references in
this Agreement to employment with the Company shall instead be deemed to refer
to employment with such subsidiary.

4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Restricted Shares, or any interest therein, until such Restricted Shares
have vested, except that the Participant may transfer such Restricted Shares:
(a) to or for the benefit of any spouse, children, parents, uncles, aunts,
siblings, grandchildren and any other relatives approved by the Compensation
Committee (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Participant and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.

5. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Participant shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

 

- 2 -



--------------------------------------------------------------------------------

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Participant acknowledges that
he or she is responsible for obtaining the advice of the Participant’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Participant understands that
the Participant (and not the Company) shall be responsible for the Participant’s
tax liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares and any Accrued Dividends with respect to
such Restricted Shares. The Participant acknowledges that he or she has been
informed of the availability of making an election under Section 83(b) of the
Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares and that the Participant has decided not to file a
Section 83(b) election.

(b) Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the Restricted Shares. On each date on
which Restricted Shares vest, the Company shall deliver written notice to the
Participant of the amount of withholding taxes due with respect to the vesting
of the Restricted Shares that vest on such date; provided, however, that the
total tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Participant shall satisfy such tax withholding obligations
by transferring to the Company, on each date on which Restricted Shares vest
under this Agreement, such number of Restricted Shares that vest on such date as
have a fair market value (calculated using the last reported sale price of the
common stock of the Company on the NASDAQ National Market on the trading date
immediately prior to such vesting date) equal to the amount of the Company’s tax
withholding obligation in connection with the vesting of such Restricted Shares.
Such delivery of Restricted Shares to the Company shall be deemed to happen
automatically, without any action required on the part of the Participant, and
the Company is hereby authorized to take such actions as are necessary to effect
such delivery.

9. Data Privacy Consent.

In order to administer the Plan and this Agreement and to implement or structure
future equity grants, the Company, its subsidiaries and affiliates and certain
agents thereof (together, the “Relevant Companies”) may process any and all
personal or professional data, including but not limited to Social Security or
other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration

 

- 3 -



--------------------------------------------------------------------------------

of the Plan and/or this Agreement (the “Relevant Information”). By entering into
this Agreement, the Participant (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information;
(ii) waives any privacy rights the Participant may have with respect to the
Relevant Information; (iii) authorizes the Relevant Companies to store and
transmit such information in electronic form; and (iv) authorizes the transfer
of the Relevant Information to any jurisdiction in which the Relevant Companies
consider appropriate. The Participant shall have access to, and the right to
change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.

10. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

(b) No Right to Continued Employment. The Participant acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Participant any rights with respect to continued employment by
the Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Participant’s Acknowledgments. The Participant acknowledges that he or she
has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.

 

- 4 -



--------------------------------------------------------------------------------

ALNYLAM PHARMACEUTICALS, INC.

Restricted Stock Unit Award Agreement

Granted Under Amended And Restated 2009 Stock Incentive Plan

 

Name of Grantee:         No. of Restricted Stock Units         Grant Date:     
  

Pursuant to the Alnylam Pharmaceuticals, Inc. Amended and Restated 2009 Stock
Incentive Plan as amended through the date hereof (the “Plan”), Alnylam
Pharmaceuticals, Inc (the “Company”) hereby grants an award of the number of
Restricted Stock Units listed above (an “Award”) to the Grantee named above.
Each Restricted Stock Unit shall relate to one share of Common Stock, par value
$0.01 per share (the “Stock”) of the Company.

1. Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.

2. Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary on such Dates. If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 1 shall lapse only
with respect to the number of Restricted Stock Units specified as vested on such
date.

 

Incremental Number of

Restricted Stock Units Vested

  Vesting Date

                    (       %)

   

                    (       %)

   

                    (       %)

   

                    (       %)

   

Notwithstanding the foregoing, this award will become fully vested in the event
the Grantee dies while employed by the Company or a Subsidiary prior to the
Final Vesting Date.

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

3. Termination of Employment. If the Grantee’s employment with the Company and
its Subsidiaries terminates for any reason other than death prior to the
satisfaction of the vesting



--------------------------------------------------------------------------------

conditions set forth in Paragraph 2 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate and
be forfeited, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Restricted Stock Units.

4. Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by (i) withholding from shares of Stock to be issued to the Grantee a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the withholding amount due or (ii) requiring the Grantee to sell sufficient
shares to cover the withholding amount.

7. Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.

8. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

9. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

10. Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process,

 

- 2 -



--------------------------------------------------------------------------------

register and transfer to the Relevant Companies all Relevant Information;
(ii) waives any privacy rights the Grantee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate. The Grantee shall have access to, and the right to change, the
Relevant Information. Relevant Information will only be used in accordance with
applicable law.

11. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

ALNYLAM PHARMACEUTICALS, INC By:

 

Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:     Grantee’s Signature Grantee’s name and address:

 

- 3 -